PER CURIAM:
This claim was submittéd for decision based on the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks payment in the amount of $6,828.33, for reporting services for Workmen’s Compensation hearings under a contract with the Department of Finance and Administration for fiscal year 1980-1981. Respondent in its Answer admits the validity of the claim and that the amount is fair and reasonable for the services rendered.
In view of the foregoing, the Court makes an award to the claimant in the amount of $6,828.33.
Award of $6,828.33.